Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the capsule casing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gibler (US 5,984,141) in view of Mueller (US 2009/0127274) or Nilsen (US 2004/0262328).
Regarding claim 24, Gibler teaches a discharging element (400) for discharging substances into a liquid (abstract; Col. 1, lines 39-67; Col. 4, lines 22-25), wherein the discharging element is in the form of a capsule (as shown in Figs. 1-15B), wherein the capsule casing (casing of 400) encloses a fillable volume (volume within 400) for substances to be discharged (abstract; Col. 1, lines 39-67; Col. 4, lines 22-25), the capsule casing has at least one first opening (450) and at least one second opening (460), wherein the first and second opening are connected to one another via the fillable volume and a beverage reservoir (120) (as shown in Figs. 8B, 9B, 12 and 14), wherein the first opening and the second opening are arranged in such a way that, when liquid flows around the capsule, a greater flow velocity is present at a first opening than at a second opening (the apertures can be of different sizes and shapes; Col. 4, lines 6-9), and wherein the liquid draws a liquid substance out of the capsule by utilizing the dynamic pressure, and mixes therewith (abstract; Col. 4, lines 32-37 and 50-56; Col. 5, lines 23-26; a user suction thru the spout or squeezing the container creates a dynamic 
Gibler fails to disclose the capsule casing is made of a liquid-tight material, and wherein the first opening and the second opening have a diameter of 0.001-3 mm.
Mueller teaches a cartridge (10, 10’) for a sport drink, wherein the cartridge casing is made of a liquid-tight material (plastic; p.0018).
Nilsen teaches a flavoring dispenser (10, 10a), wherein the dispenser casing is made of a liquid-tight material (p.0012).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the capsule casing of Gibler, with Mueller or Nilser, by making it of a liquid-tight material, for the advantages of avoiding fluid contact with the substance within the capsule prior to user selection.
Gibler, and Mueller or Nilsen, combined fail to disclose wherein the first opening and the second opening have a diameter of 0.001-3 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed diameter range, since it has been held that In re Aller, 105 USPQ 233.
Regarding claim 41, Gibler, and Mueller or Nilsen, combined teach a unit (Gibler; combination of 300 and 400) comprising a closure cap (Gibler; 300) for a liquid container (Gibler; 110) and the discharging element (Gibler; 400) as set forth above, wherein the discharging element is arranged in the closure cap (Gibler; as shown in Figs. 1-7, 13 and 14).
Regarding claim 42, Gibler teaches a unit comprising a closure cap (300) and a discharging element (400) for discharging substances into a liquid (abstract; Col. 1, lines 39-67; Col. 4, lines 22-25), wherein the discharging element is in the form of a capsule having a capsule casing (casing of 400) (as shown in Figs. 1-15B), wherein the capsule casing encloses a fillable volume (volume within 400) containing substances to be discharged in the form of a liquid (abstract; Col. 1, lines 39-67; Col. 4, lines 22-25), wherein the capsule casing has at least one first opening (450) and at least one second opening (460) which are arranged in such a way that, when liquid flows around the capsule, a greater flow velocity is present at a first opening than at a second opening (the apertures can be of different sizes and shapes; Col. 4, lines 6-9), and the liquid draws a liquid substance out of the capsule by utilizing the dynamic pressure, and mixes therewith (abstract; Col. 1, lines 39-67; Col. 4, lines 22-28), wherein the first opening and second opening are connected to one another via the fillable volume and a beverage reservoir (120) (as shown in Figs. 8B, 9B, 12 and 14), and wherein the discharging element is arranged in the closure cap (as shown in Figs. 1-7, 13 and 14).

Mueller teaches a cartridge (10, 10’) for a sport drink, wherein the cartridge casing is made of a liquid-tight material (plastic; p.0018).
Nilsen teaches a flavoring dispenser (10, 10a), wherein the dispenser casing is made of a liquid-tight material (p.0012).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the capsule casing of Gibler, with Mueller or Nilser, by making it of a liquid-tight material, for the advantages of avoiding fluid contact with the substance within the capsule prior to user selection.
Regarding claim 43, Gibler, and Mueller or Nilsen, combined teach a discharging element (Gibler; 400) with a closure cap (Gibler; 300) as set forth above, wherein a top surface of the capsule is directed toward an outlet opening of the closure cap (Gibler; as shown in Figs. 1-7, 13 and 14).
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Regarding claim 24, Applicant argues that “It is respectfully submitted, however, that there is another difference between the inner cylindrical housing 400 shown in Gibler and the discharging element as specified in Applicant’s claims which requires first and second openings to be connected to one another via the fillable volume (chamber 470 in Gibler). Contrary to the Examiner’s position at page 3 of the December 28, 2020 Final Office Action, FIGS. 8B, 9B, 12 and 14 of Gibler do not show .
Applicant further argues that “Moreover, it is respectfully submitted that the discharging element of Gibler as shown in FIGS. 8B, 9B, 12 and 14 does not even provide a capsule as required by Applicant’s claim 24 and 42, as amended, because the inner housing 400, including the chamber 470 for storing a beverage substance, does not have a bottom itself but rather is closed by the bottom of outer housing 300 in Gibler’s arrangement as described at col. 4, line 21-24: “The inner housing 400 includes a bore 470 (FIG. 12) open at one end 440 thereof. Upon insertion of housing 400 within housing 300 the bore 470 cooperates with the bottom wall 340 to form a chamber 470 for storing a beverage substance therein.” Moreover, Gibler states in col. 2, lines 4-10:
“Accordingly, relatively sharp lower edges of the inner housing or a separate puncture device will rupture the bottom wall concurrently with alignment of the apertures in the side walls of the housings to facilitate further communication of the inner housing 
For these reasons, the arguments are not persuasive.
Regarding claims 41-43, Applicant relies on the same arguments, therefore, the same response applies.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/09/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761